Case 19-05869 Doc 14-2 Filed 03/20/19 Entered 03/20/19 10:26:13 Desc Current
` Case Budget Page 1 of 4

Fill in this information to identi

Debtor 1 Barbara Fredrichs

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: NORTHERN DlSTRlCT OF lLLlNOlS

 

 

Case number 19-05869 Check if this is:

(lfknown) l:l An amended filing

l:l A supplement showing postpetition chapter
13 income as of the following date:

 

 

OfflClal FOf'm 106| m
Schedule l: Your income 12/15

Be as complete and accurate as possib|e. |f two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment ; v , ~ - _ _
information Debtor_1 § Debtor 2 or non-filing spouse ,`

if you have more than one job, E l t t t - Employed m Employed
attach a separate page with mp Oymen S a US
information about additional m Not employed m Not employed
employers _ _ _

Occupatlon Retlred/Dlsabled

 

include part-time, seasonal, or '
self-employed work. Employer S name

 

Occupation may include student Employel"$ address
or homemaker, if it applies.

 

How long employed there? 17 years

mive Detai|s About Monthly income

Estimate monthly income as of the date you file this form. lt you have nothing to report for any |ine, write $0 in the space. include your non-ming
spouse unless you are separated.

 

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. lf you need
more space, attach a separate sheet to this form.

l For Debtor 1 y For Debtor 2 or
z § non»~filing spouse

List monthly gross wages, salary, and commissions (before all payroll

 

 

2- deductions). lf not paid monthly, calculate what the monthly wage would be. 2- $ 0'00 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ NlA
4. Ca|culate gross lncome. Add line 2 + line 3. 4. $ 0_00 $ N/A

 

 

 

 

 

Ot`flcial Fonn 1061 Schedule I: Your Income page l

ease 19-'05869 Doc 14-2

Debtor 1

10.

11.

12.

13.

5a.
5b.
50.
5d.
5e.
5f.

5g.
5h.

8a.

8b.
8c.

8d.
8e.
8f.

8g,

Filed 03/20/19

Entered 03/20/19 10:26:13 Desc Current

 

 

 

 

 

 

 

 

Specify:

Case Budget Page 2 of 4
Barbara Ft‘edl'iChS Case number (ifknown) 19_05869
' For Debtor 1 For Debtor 2 or
§ non-filing spouse
Copy line 4 here 4. $ 0.00 $ NlA
List ali payroll deductions:
Tax, Medicare, and Sociai Security deductions 5a. $ 0.00 $ N/A
Mandatory contributions for retirement plans 5b. $ 0.00 $ N/A
Vo|untary contributions for retirement plans 50. $ 0.00 $ NlA
Required repayments of retirement fund loans 5d. $ 0.00 $ N/A
insurance 5e. $ 0.00 $ N/A
Domestic support obligations 5f. $ 0.00 $ NlA
Union dues 5g. $ 0.00 $ N/A
Other deductions. Specify: 5h.+ $ 0.00 $ NlA
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6. $ 0.00 $ NlA
Calcu|ate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0_00 $ NlA
List all other income regularly received:
Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses. and the total
monthly net income. 8a. $ 0.00 $ N/A
interest and dividends 8b. $ 0.00 $ NlA
Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement and property settlementl 80. $ 0.00 $ NlA
Unemp|oyment compensation 8d. $ 0.00 $ N/A
Sociai Security 8e. $ 2,165.00 $ NlA
Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benetits under the Supplementai
Nutrition Assistance Program) or housing subsidies
Specifyi Daughter's Link 8f. $ 123.00 $ N/A
Pension or retirement income 89. $ 167.00 $ NlA
Other monthly income. Specify: Sisfer 8h.+ $ 550_00 $_ NlA
Daughter $ 350.00 $ N/A
Daughter's fiancee $ 600.00 $ N/A
Nephew $ 400.00 $ N/A
Add all other income. Add lines 8a+8b+80+8d+8e+8f+89+8h. 9. $ 4,355.00 $ NlA
Calcu|ate monthly income. Add line 7 + line 9. 10. $ 4,355.00 + $ NlA = $ 4,355.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househoid, your dependents, your roommates, and
other friends or reiatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedu/e J.
11. +$ 0.00

Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedu/es and Statistica/ Summary of Certain Liabi/ities and Reiated Data, if it

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

applies

Do you expect an increase or decrease within the year after you file this form?

l
l:l

No.

12.

 
   

4,355.00

Combined
monthly income

 

Yes. Expiain: j

Ochial Form 1061

Scheduie I: Your Income

page 2

 

 

Case 19-05869 Doc 14-2 Fiied 03/20/19 Entered 03/20/19 10:26:13 Desc Current
Case Budget Page 3 of 4

Fill in this information to identify your case:

 

 

 

Dethr 'l Barbara Fredrichs Ch€Ck if thlS iSI

|:] An amended filing
Debtor 2 |:| A supplement showing postpetition chapter
(Spouce, if filing) 13 expenses as of the following date:
United States Bankruptcy Court forthe: NORTHERN DlSTRlCT OF lLLlNOlS l\/ll\/l / DD / YYYY

 

Case number 19-05869

(if known)

 

 

 

Official Form 106J
Scheduie J: Your Expenses 12/15

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Househoid
1. is this a joint case?

- No. Go to line 2.
l:l Yes. Does Debtor 2 live in a separate househoid?

l:l No
l:l Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

2. Do you have dependents? |:| NO

           

 

 

 

 

DO rlOt list Deb’tor 1 and l Yes. Fill out this information for Dependent’s relationship to Dependent’s [_)0es dependent
Debfor 2_ each dependent .............. Debtor1 or Debtor 2 a e live with you?
Do not state the m NO
dependents names. Daughter 43 years - Yes
l:l No
Daughter's finacee' 43 years l Yes
l:| No
Nephew 50 years l Yes
m No
Sister 71 years l Yes
3. Do your expenses include - NO

expenses of people other than cl
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income

(orricial Form 1061.) l Your expenses
w

4. The rental or home ownership expenses for your residence. include first mortgage 1 19
payments and any rent for the ground or iot. 4. $ 9 9-

 

|f not included in line 4:

 

 

 

 

4a. Reai estate taxes 4a. $ 0.00
4b. Property, homeowner‘s, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4C. $ 75.00
4d. Homeowner’s association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Of'Hciai Form 106J Scheduie J: Your Expenses page 1

Case Budget

Deber 1 Barbara Fredrichs

6.

9°."

10.

12.

13.
14.
15.

16.

17.

18.

19.

20.

21.
22.

23.

24.

Ochiai Form 106J

Page 4 of 4

 

 

 

 

 

 

Case 19-65869 Doc 14-2 Filed 03/20/19 Entered 03/20/19 10:26:13 Desc Current

Case number (if known) 19-05869

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uti|ities:
6a. Eiectricity, heat, natural gas 6a. $ 460.00
6b. Water, sewer, garbage collection 6b. $ 100.00
Gc. Teiephone, cell phone, internet, satellite, and cable services 60. $ 217.00
Gd. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. $ 700.00
Chiidcare and children’s education costs 8. $ 0.00
Ciothing, iaundry, and dry cleaning 9. $ 150.00
Personai care products and services 10. $ 150.00
Medicai and dental expenses 11. $ 100.00
Trans ortation. include as, maintenance, bus or train fare.
Do notpinclude car payme?tts. 12- $ 175'00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. 33 0.00
Charitabie contributions and religious donations 14. $ 0.00
insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a $ 0.00
15b. Hea|th insurance 15b. $ 0.00
150. Vehicie insurance 150. $ 60.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $ 0.00
installment or lease payments:
17a. Car payments for Vehicie 1 17a. $ 0.00
17b. Car payments for Vehicie 2 17b. $ 0.00
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
Your payments of aiimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your Income (Officia| Form 106|). 13- $ 0'00
Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your lncome.
20a i\/iortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
200. Property, homeowner's, or renter’s insurance 200. $ 0.00
20d. l\/laintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner’s association or condominium dues 20e. $ 0.00
Other: Specify: 21. +$ 0.00
Calcu|ate your monthly expenses
223. Add lines 4 through 21. $ 3,106.19
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
220. Add line 22a and 22b. The result is your monthly expenses $ 3,106.19
Calcu|ate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Scheduie i. 23a. $ 4,355_00
23b. Copy your monthly expenses from line 220 above. 23b. -$ 3,106.19
23c. Subtract our monthl ex enses fr m our monthl income.

The result is your mozvth/}F/) net incoj)ne.y y 239 $ 1’248'81

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For exampie, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage'?

- No.

 

l:l Yes. Expiain here:

Scheduie J: Your Expenses

page 2

